         Case 2:20-cr-00021-DLC Document 75 Filed 03/22/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 20–21–BU–DLC

                      Plaintiff,

 vs.                                                         ORDER

 JAMES MOE MCPHAIL,

                       Defendant.

       United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on March 4, 2021. (Doc. 69.) As neither party

objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

       Judge DeSoto recommends that the Court accept James Moe McPhail’s

guilty plea after McPhail appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of conspiracy to possess



                                           1
        Case 2:20-cr-00021-DLC Document 75 Filed 03/22/21 Page 2 of 2



with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846, as set

forth in the Indictment.

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 69) IN FULL. As is the Court’s practice, it

will defer dismissing Count II of the Indictment and the forfeiture allegation until

the sentencing hearing and on motion of the United States.

      IT IS FURTHER ORDERED that James Moe McPhail’s motion to change

plea (Doc. 57) is GRANTED, and James Moe McPhail is adjudged guilty as

charged in Counts I the Indictment.

      DATED this 22nd day of March, 2021.




                                          2
